Citation Nr: 0601543	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

At his August 2004 Board hearing, the veteran appeared to be 
making a claim of service connection for memory loss as a 
result of his service in the Persian Gulf.  This matter is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  A VA physician has indicated that it was likely that the 
veteran's sleep apnea was present during service.

2.  The medical evidence does not reflect a diagnosis of ADHD 
that is related to or aggravated by the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  ADHD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The multiple RO decisions issued in 
connection with the veteran's appeal have notified him of the 
evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent to the veteran dated 
in September 2001 and March 2004 noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, notice was 
provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of this claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, VA has 
obtained medical opinions to assist in answering the medical 
questions presented in this appeal.  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

I.  Sleep Apnea

In a January 2005 addendum to the May 2004 VA general medical 
report, a VA physician stated as follows:

I think the veteran's sleep apnea is as 
likely as not related to or started in 
the service as evidenced by the history 
of snoring and difficulty sleeping 
reported before retirement.

The Board notes that the VA physician gave this opinion 
following an examination of the veteran and a review of the 
claims file.  It is clear that the VA physician's opinion is 
not based solely on the veteran's history.  In this regard, 
the Board notes that the VA examiner noted the service 
medical record wherein the veteran reported sleeping 
difficulties.  Further, the snoring referenced by the VA 
physician was testified to by the veteran's wife during the 
August 2002 Board hearing.

In short, a VA physician, following an examination of the 
veteran and a review of the claims file, has linked this 
disability to service, and no contrary opinion is of record.  
As such, service connection for sleep apnea is warranted.

II.  ADHD

Service medical records reveal no complaints or diagnosis of 
ADHD or of a psychiatric disorder.

While a February 1997 VA treatment record has an assessment 
of PTSD with ADHD, the Board can find no evidence that the 
veteran has been diagnosed with ADHD as a result of testing 
or examination.  A review of the medical evidence, including 
VA psychiatric examinations dated in July 1994, December 
1995, and January 1997, reveals no diagnosis of ADHD.  A June 
2003 VA medical record stated that not all of the ADHD 
symptoms were present.

It is pertinent to note that the veteran was scheduled for a 
VA psychiatric examination in April 2004 but he failed to 
report for that evaluation.  The consequence in this case of 
the veteran's failure without good cause to report for the VA 
examination is that his disability must be rated on the basis 
of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).

While the veteran did fail to appear for the April 2004 VA 
examination, the examiner did conduct a file review and 
stated that it was unlikely that the veteran had [ADHD] as a 
child.  The physician then stated, in pertinent part, as 
follows:

To the best of my knowledge, [ADHD] is 
not developed as an adult, although 
symptoms which are similar may often be 
caused by some neurological insult, but 
then it would not be ADHD.

The April 2004 VA physician ended the file review by agreeing 
with the veteran's Board hearing testimony that there was no 
research on the combination of ADHD and PTSD, and essentially 
noted that any proffered opinion concerning the relationship 
between PTSD and ADHD would be "only theoretical."

There appears to be no diagnosis of ADHD in the claims file.  
Even if there were, the Board notes that no health 
professional has linked such a disorder, in any way, to the 
veteran's military service.  In short, service connection for 
ADHD is not warranted.

The Board has also considered the veteran's statements, 
including his comprehensive August 2002 Board hearing 
testimony concerning his ADHD.  While the veteran has 
evidently received some training in the arena of mental 
health, it does not appear, and he has not alleged, that he 
is medically trained to offer any opinion as to causation or 
the making of an Axis I diagnosis.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.

Service connection for ADHD is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


